Case 3:19-cV-00322 Document 1 Filed 03/19/19 Page 1 of 10 Page lD #1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 02/19)

 

I. (a) PLAINTIFFS

Gregory G. Tockstein as Guardian of Rhonda Tockstein, a disabled adult

and Gregory G. Tockstein, individually

r\..-_r\ ~r__l._z._:_ l..._\..

.:._l.

(b) County of Residence of First Listed Plaintiff Monroe
(EXCEPT]NUS PLAINTIFF CASE§)

(C) Attomeys (Firm Name, Address, and Telephone Numberj

Joseph A. Bartholomew, Cook, Ysursa, Bartholomew, Brauer & Shevlin,

LLP, 12 W. Llncoln St., Be||evillel |L 62220. 618-235-3500

DEFENDANTS

NOTE:

At'£OI`n€yS (IfKnown)

 

County of Residence of First Listed Defendant

United States of America

Randolph

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an "X" in One Box Only)

 

(F or Diversiry Cases Only)

 

III. CITIZENSHIP OF PRINCIPAL PARTIES (PIace an “X" in One Boxj?zr PIainti/?”

and One Boxfor Dej?zndant)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cl 1 U.S. Government C| 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Govemmem Not a Parry) Cilizen of This State ij 1 El l Incorporated or Principal Place Cl 4 ij 4
of Business In This State
5 2 U.S. Government ij 4 Diversity Citizen of Another State ij 2 D 2 Incorporated and Principal Place ij 5 |j 5
Defendant (lndicate Cilizenship of Parlies in IIem III) of Business ln Another State
Citizen or Subject of a |j 3 ij 3 Foreign Nation ij 6 C\ 6
Foreigi_i Coumrv
IV. NATURE OF SUIT (Place an “X” in One Box Only) Clicl< here for; Naturc o F Suit Code Descri lions.
lj CONTRACT TORTS FORFEITURE/FENALTY BANKRUPTCY OTHER STATUTES l
Cl 110 lnsurance PERSONAL IN.]URY PERSONAL INJURY ij 625 Drug Related Seizure ij 422 Appeal 28 USC 158 ij 375 False Cla.ims Act
ij 120 Marine |j 310 Airplane ij 365 Personal Injury - ofProperty 21 USC 881 ij 423 Withdrawal lj 376 Qui Tam (31 USC
lj 130 Miller Act lj 315 Ai.rpla.ne Product Product Liability U 690 Other 28 USC 157 3729(a))
E\ 140 Negotiable lnsirurnent Liability d 367 Hea.ll;h Ca.re/ C| 400 State Reapportionment
lj 150 Recovery of 0verpayment lj 320 Assault, Libel & Pha.rmaceutical PM!!_’ERTY RI§HTS ij 410 Antitrust
& Enforcement of Judgrnent Slander Personal lnjury Cl 820 Copyrights lj 430 Banks and Banking
ij 151 Medicare Act Cl 330 Federal Employers’ Product Liability D 830 Patent ij 450 Commerce
lj 152 Recovery of Defaulted Liability \j 368 Asbestos Personal \j 835 Patent - Abbreviated El 460 Deportation
Student Loans |j 340 Marine Injury Product New Drug Applican'on D 470 Racketeer Influenced and
(Excludes Veterans) ij 345 Man'ne Product Liability C| 840 Trademark Comxpt Organizations
Cl 153 Reeovery or overpayment Liebiiiry PERsoNAL PROPERTY LAEQ.B TY El 480 Censumer credit
of Veteran’s Benetits lj 350 Motor Vehicle ij 370 Other Fraud ij 710 Fair Labor Standards Cl 861 HIA (1395ff) El 485 Telephone Consurner
[l 160 Stockholders’ Suits Cl 355 Motor Vehicle lj 371 Truth in Lending Act Cl 862 Black Lung (923) Protection Act
ij 190 Other Contract Product Liability lj 380 Other Personal ij 720 Labor/Management ij 863 DIWC/DIWW (405(g)) lj 490 Cable/Sat TV
|j 195 Contract Product Liability El 360 Other Personal Propexty Damage Relations Cl 864 SSlD Title XVI \j 850 Secu:ities/Commodities/
ij 196 Franchise Injury |j 385 Property Damage \j 740 Railway Labor Act D 865 RSI (405(g)) Exchange
CI 362 Personal Injury - Product Liability ij 751 Family and Medical ij 890 Other Statutory Acu'ons
Medical Malpraciice Leave Act Cl 891 Agricultural Acts
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS lj 790 Ol;her Labor Litigation FEDERAL TAX SUI'I`S D 893 Envixonmental Matters
ij 210 Land Condenmation ij 440 Other Civil Rights Haheas Corpus: lj 791 Employee Retirernent Cl 870 Taxes (U.S. Plaintiff fl 895 Freedom of lnformation
Cl 220 Foreclosu.re Cl 441 Vou'ng Cl 463 Alien Deta.inee Income Security Act or Defendant) Act
ij 230 Rent Lease & Ejectment Cl 442 Employment Cl 510 Motions to Vacate ij 871 IRS_Third Party El 896 Arbii:ation
§ 240 'l`ons to Land lj 443 Housing/ Sentence 26 USC 7609 ij 899 Administrative Procedure
g 245 Tort Product Liability Accommodations ij 530 General Act/Review or Appeal of
Cl 290 All Ot.ber Real Property Cl 445 Amer. waisabilities - ij 535 Death Peualty IMMIGRATION Agency Decision
Employment Other: ij 462 Naturalizau'on Application ij 950 Constitutiona]ity of
ij 446 Amer. w/Disabilities - lj 540 Mandamus & Other ij 465 Ot.her Immigration State Statutes
Of.her Cl 550 Civil Rights Actions
D 448 Education |j 555 Prison Condition
ij 560 Civil Detajnee -
Condiu`ons of
Continernent
V. ORIGIN (Place an " ” in One Bax Only)
d l Original CJ 2 Removed from lj 3 Remanded from ij 4 Reinstated or ij 5 Transferred from ij 6 Multidistrict ij 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another Djstrjct Litigation ~ Litigation -
(speci/j)) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the UiS. Civil Statute under which you are filing a)o nat cite jurisdictional statutes unless diversity):

28 Section 1331(b), 2671 et seq.

Brief description of cause: _
Medical malpractice claim

 

 

VII. REQUESTED IN ij cHECK IF mrs rs A CLASS ACTION DEMAND $ CHECK YES Only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P. $20,000.000-00 JURY DEMAan i:i Yes NNQ
vIII. RELATEI) CASE(S) _ _
IF ANY (S” ”‘5"””"0”")" JUDGE DocKEr NUMBER

 

 

DATE /b`\q’\q

FOR OFFICE USE ONLY

RECEIP'I` #

AMOUNT

l\ A
s€NWRNEY oF RECoRD

APUYING IFP

JUDGE

MAG. JUDGE

Case 3:19-oV-00322 Dooument 1 Filed 03/19/19 Page 2 of 10 Page lD #2

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

GREGORY G. TOCKSTEIN as Guardian
of Rhonda Tockstein, a

disabled adult and GREG C.
TOCKSTEIN, Individually,

vs. No.

)
)
)
)
)
Plaintiff, )
)
)
)
UNITED STATES OF AMERICA, )
)
Defendant. )
JURISDICTION
Jurisdiction of this Court is conferred by the Federal Tort
Claims Act, Act of August 2, 1946, 60 Stat. 843; USC, Title 28,
Section l331(b), 2671 et seq., as the Plaintiff is aa private
citizen and the Defendant is the United State of America and the
actions herein occurred in the Southern District of Illinois.
COMPLAINT
COUNT I
Comes now the Plaintiff, GREGORY G. TOCKSTEIN, as Guardian of
Rhonda Tockstein, a disabled adult, by and through his attorneys,
COOK, BARTHOLOMEW, SHEVLIN & COOK, LLP, and JOSEPH A. BARTHOLOMEW,
and for Count I of his Complaint against the Defendant, UNITED
STATES OF AMERICA, states as follows:
1. That the Plaintiff, Gregory G. Tockstein, Guardian of
Rhonda Tockstein, a disabled adult, is a citizen of the United

State of America and resident cf Randolph County, Southern District

Case 3:19-oV-00322 Dooument 1 Filed 03/19/19 Page 3 of 10 Page lD #3

of lllinois.

2. That the disabled adult, Rhonda Tockstein, is a citizen
of the United State of America and resident of Randolph County,
Southern District of lllinois.

3. That on or about October 3, 2016, the disabled adult,
Rhonda Tockstein, presented to Dr. David Walls for medical
treatment.

4. That at all times mentioned herein the Defendant, United
State of America, was the employer of physicians and other medical
personnel at the medical facility at the offices of Dr. David
Walls, was responsible for rendering medical care and treatment to
the disabled adult, Rhonda Tockstein.

5. That at said time and place the Defendant, the United
State government, by and through its agents, servants and
employees, and Dr. David Walls, failed to apply the knowledge and
use the skill and care ordinarily used by a reasonably well-
gualified health care provider and therefore was professionally
negligent in the following manner:

(a) negligently and carelessly prescribed Lexapro, an
antidepressant which can lower the seizure threshold and;

(b) negligently and.carelessly concomitantly discontinued the
Valproic acid which is an anticonvulsant.

6. That as the direct and proximate result of one or more of
the foregoing negligent acts or omissions on the part of the
defendant, Rhonda Tockstein was caused to have increased seizure

activity and severe permanent brain injury and suffers injury to

Case 3:19-oV-00322 Dooument 1 Filed 03/19/19 Page 4 of 10 Page lD #4

her body as a whole; she has sustained constant pain and suffering;
loss of enjoyment of a normal life, Plaintiff has incurred and will
become liable to pay great sums of money for medical and hospital
treatment, and. will become liable for additional sums in the
future, Plaintiff has lost and in the future will continue to lose
large sums of money from an impairment to her earning capacity; and
will incur life care expenses, all to her damage in a substantial
amount.

7. That the Plaintiff has exhausted. his administrative
remedies in this action having filed a form 95, pursuant to the
Federal Tort Claims Act, with the Department of the United States
Air Force, said claim having been on file since July l9, 2018 and
more than six months has expired and therefore Plaintiff has filed
this action pursuant to the provisions of 28 USCA 240l(b).

8. That the Plaintiff, Gregory G. Tockstein, has been named
Guardian of Rhonda Tockstein, a disabled adult pursuant to Order of
the Court.

WHEREFORE, the Plaintiff, GREGORY G. TOCKSTEIN, as Guardian of
Rhonda Tockstein, a disabled adult, prays judgment against the
Defendant, UNITED STATES OF AMERICA, in an amount of TWENTY MILLION
DOLLARS ($20,000,000.00) plus costs herein expended, and for such
other and further relief as this Court deems proper.

S/Joseph A. Bartholomew
JOSEPH A. BARTHOLOMEW
Attorney for Plaintiff

IL REG #6l87925
FED #65l9

Case 3:19-oV-00322 Dooument 1 Filed 03/19/19 Page 5 of 10 Page lD #5

COOK, BARTHOLOMEW, SHEVLIN & COOK, LLP
12 West Lincoln Street
Belleville, lllinois 62220
(618) 235-3500
§QQMI_ll

Comes now the Plaintiff, GREGORY G. TOCKSTEIN, lndividually,
by and through his attorneys, COOK, BARTHOLOMEW, SHEVLIN & COOK,
LLP, and JOSEPH A. BARTHOLOMEW, and for Count ll of his Complaint
against the Defendant, UNITED STATES OF AMERICA, states as follows:

1. That the Plaintiff, Gregory G. Tockstein, is a citizen of
the United. State of .America and resident of Randolph. County,
Southern District of lllinois.

2. That the disabled adult, Rhonda Tockstein, is a citizen
of the United State of America and resident of Randolph County,
Southern District of lllinois.

3. That on or about October 3, 2016, the disabled adult,
Rhonda Tockstein, presented to Dr. David Walls for medical
treatment.

4. That at all times mentioned herein the Defendant, United
State of America, was the employer of physicians and other medical
personnel at the n@dical facility at the offices of Dr. David
Walls, was responsible for rendering medical care and treatment to
the disabled adult, Rhonda Tockstein.

5. That at said time and place the Defendant, the United
State government, by and through its agents, servants and

employees, and Dr. David Walls, failed to apply the knowledge and

Case 3:19-oV-00322 Dooument 1 Filed 03/19/19 Page 6 of 10 Page lD #6

use the skill and care ordinarily used by a reasonably well-
gualified health care provider and therefore was professionally
negligent in the following manner:

(a) negligently and carelessly prescribed Lexapro, an
antidepressant which can lower the seizure threshold and;

(b) negligently and carelessly concomitantly discontinued the
Valproic acid which is an anticonvulsant.

6. That as the direct and proximate result of one or more of
the foregoing' negligent acts or omissions on the part of the
defendant, Rhonda Tockstein was caused to have increased seizure
activity and severe permanent brain injury and suffers injury to
her body as a whole; she has sustained constant pain and suffering;
loss of enjoyment of a normal life, and Plaintiff Gregory G.
Tockstein,-suffers loss of consortium due to his wife’s injuries.

7. That the Plaintiff has exhausted his administrative
remedies in this action having filed a form 95, pursuant to the
Federal Tort Claims Act, with the Department of the United States
Air Force, said claim having been on file since July 19, 2018 and
more than six months has expired and therefore Plaintiff has filed
this action pursuant to the provisions of 28 USCA 2401(b).

8. That the Plaintiff, Gregory G. Tockstein, has been named
Guardian of Rhonda Tockstein, a disabled adult pursuant to Order of

the Court.

Case 3:19-oV-00322 Dooument 1 Filed 03/19/19 Page 7 of 10 Page lD #7

WHEREFORE, the Plaintiff, GREGORY G. TOCKSTEIN, lndividually,
a disabled adult, prays judgment against the Defendant, UNITED
STATES OF AMERICA, in an amount of TWENTY MILLION DOLLARS
($20,000,000.00) plus costs herein expended, and for such other and

further relief as this Court deems proper.

S/Joseph A. Bartholomew
JOSEPH A. BARTHOLOMEW
Attorney for Plaintiff
lL REG #6187925

FED #6519

COOK, BARTHOLOMEW, SHEVLIN & COOK, LLP
12 West Lincoln Street

Belleville, lllinois 62220

(618) 235-3500

Case 3:19-oV-00322 Dooument 1 Filed 03/19/19 Page 8 of 10 Page lD #8

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS

GREGORY G. TOCKSTEIN as Guardian
of Rhonda Tockstein, a

disabled adult and GREG C.
TOCKSTEIN, Individually,

)
)
)
)
)
Plaintiff, )
vs. § No.
UNITED STATES OF AMERICA, §
Defendant, §
A F F I D A V I T

JOSEPH A. BARTHOLOMEW, being duly sworn upon his oath and
pursuant to the Provisions of 735 ILCS 5/2-622, deposes and states
as follows:

1. That the affiant has consulted and reviewed the facts of
the case with a health professional who the affiant reasonably
believes is knowledgeable in the relevant issues involved in the
particular action and has practiced within the last six years in_
the same area of medicine that is at issue in this particular
action and who is qualified by experience in the subject of this
case.

2. That the reviewing health professional has determined in
a written report, after review of the medical records and other
relevant materials involved in the particular action that there is
a reasonable and meritorious cause for filing such an action.

3. That affiant has concluded on the basis of the reviewing

health professional's review and consultation, that there is a

Page 1 of 2

Case 3:19-oV-00322 Dooument 1 Filed 03/19/19 Page 9 of 10 Page lD #9

reasonable and meritorious cause for filing the above-styled action
against the United States of America.

4.

That the reviewing healthcare professional is Board
Certified.

5. That a copy of the Certificate of Merit is attached hereto
and incorporated herein by reference.

6. That this case has never before been filed.

 

JOSE A. BARTHOLOMEW
IL # 6187925
FED 6519

SUBSCRIBED AND SWORN, to before me,

§QJ\)/\ day Of _Y\(\QW\O)\

a Notary Public, this
, 2019.

My Commission Expires:

 

“oFFICIAL SEAL”

PEGGY S. COTTNER
NoTAR¥ Puauc - sTATE oF ii.ui~icz);)s20
MY commission ExPiRES luna 24.

`
"\\\\\\\\\\“~.\\`\“
{~\\\\\\\\\\\\\\`\~.\" ~

Page 2 of 2

Case 3:19-cv-00322 Document 1 Filed 03/19/19 'Page 10 of 10 Page lD #10

Certificate of l\/lerit
June 13, 2018
Re: Rhonda Tockstein

l am a board-certified physician licensed to practice medicine in all its
branches l have an active medical license and | practice and have practiced
medicine within the previous six (6) years. l am knowledgeable concerning
the areas of medicine in this particular action by experience, background,
training, education and continuing medical education to comment on the
issues presented by this casa l have reviewed the pertinent medical
documents concerning the care and treatment of Flhonda Tockstein. Based
on the information reviewed and considered it is my opinion that there is a
reasonable and meritorious basis for an action against Southern lllinois
Hea|thcare Foundation. On September 2, 2016 Southern lllinois Hea|thcare
Foundation (by and through its agents, servants and employees) deviated
from the acceptable standards of medical practice by (1) prescribing
Lexapro, an antidepressant Which can lower the seizure threshold and (2)
concomitantly discontinuing the Valproic acid, Which is an anticonvulsant.
Those deviations from the standards of medical practice caused, or
significantly contributed to cause, a seizure, Which resulted in significant
brain damage.

